    Case: 1:16-cv-08637 Document #: 2070 Filed: 04/15/19 Page 1 of 3 PageID #:93775



                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


    IN RE BROILER CHICKEN ANTITRUST                      Case No. 1:16-cv-08637
    LITIGATION
                                                         Honorable Thomas M. Durkin
    This Document Relates to:                            Magistrate Judge Jeffrey T. Gilbert

    The Kroger Co., et al v. Tyson Foods, Inc., et
    al., Case No. 18-cv-4534

 
          THE KROGER PLAINTIFFS’ NOTICE OF MOTION FOR LEAVE TO
      FILE PORTIONS OF EXHIBITS 1 AND 2 TO DOCKET NO. 2067 UNDER SEAL

         PLEASE TAKE NOTICE that on April 23, 2019 at 9:00 a.m., or as soon as counsel may

be heard, Plaintiffs The Kroger Co., Hy-Vee, Inc., and Albertsons Companies, Inc. (collectively,

“Plaintiffs”), by their undersigned counsel, shall appear before the Honorable Judge Thomas M.

Durkin, or any judge sitting in his stead in the courtroom usually occupied by his Honor in

Courtroom 1441 of the United States District Court for the Northern District of Illinois, Eastern

Division, 219 South Dearborn Street, Chicago, Illinois, and shall then and there present Plaintiffs’

Motion for Leave to File Portions of Exhibits 1 and 2 to Docket No. 2067 under seal, a copy of

which is hereby served upon you.

 
    Case: 1:16-cv-08637 Document #: 2070 Filed: 04/15/19 Page 2 of 3 PageID #:93776



Dated: April 15, 2019                         Respectfully submitted,

                                              Richard Alan Arnold, Esquire
                                              William J. Blechman, Esquire
                                              Douglas H. Patton, Esquire
                                              Samuel J. Randall, Esquire
                                              Brandon S. Floch, Esquire
                                              KENNY NACHWALTER, P.A.
                                              1441 Brickell Avenue
                                              Suite 1100
                                              Miami, Florida 33131
                                              Tel: (305) 373-1000
                                              Fax: (305) 372-1861
                                              E-mail: rarnold@knpa.com
                                                       wblechman@knpa.com
                                                       dpatton@knpa.com
                                                       srandall@knpa.com
                                                       bfloch@knpa.com


                                              By:    /s/ William J. Blechman
                                                     William J. Blechman

                                              Counsel for The Kroger Co., Hy-Vee, Inc.,
                                              and Albertsons Companies, Inc.

 




                                          2
    Case: 1:16-cv-08637 Document #: 2070 Filed: 04/15/19 Page 3 of 3 PageID #:93777



                                    CERTIFICATE OF SERVICE

           I hereby certify that on April 15, 2019, I caused a copy of the foregoing document to be

    served on all counsel of record via the CM/ECF system of the Northern District of Illinois.

    Dated: April 15, 2019
 
                                                        By: /s/ William J. Blechman
                                                            William J. Blechman




 
 
 
 
 
 
 
 
 
598971.1




                                                   3
